 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
11   TRUSTEES OF THE SOUTHERN                           Case No. 8:15-cv-00553-JVS-JCGx
     CALIFORNIA IBEW-NECA PENSION
12   PLAN,                                              Assigned to the Honorable
                                                        Judge James V. Selna
13                   Plaintiff,
                                                        ORDER DISMISSING ACTION,
14                          v.                          WITH PREJUDICE
15   DENNY R. STEELMAN, and KEVIN
     LIEBECK, as executor of the Estate of
16   Denny R. Steelman,
17                   Defendants.
18
19             Pursuant to the “Stipulation for Dismissal, With Prejudice” between Plaintiffs and
20   Defendants, and for good cause:
21             IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT this action is
22   dismissed with prejudice, each party to bear its own attorneys’ fees and costs.
23
24   Dated: September 27, 2019                _____________________________________
25
                                              HONORABLE JAMES V. SELNA
                                              UNITED STATES DISTRICT COURT JUDGE
26
27
28

                                                    1
     1391160                                                                               Order
